Name: Commission Regulation (EEC) No 320/91 of 8 February 1991 correcting Regulation (EEC) No 54/91 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcasses on representative Community markets and the survey of prices of certain other qualities of sheep carcasses in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 2. 91 Official Journal of the European Communities No L 37/33 COMMISSION REGULATION (EEC) No 320/91 of 8 February 1991 correcting Regulation (EEC) No 54/91 amending Regulation (EEC) No 1481/86 on the determination of prices of fresh or chilled sheep carcases on representative Community markets and the survey of prices of certain other qualities of sheep carcases in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as amended by Regulation (EEC) No 3577/90 (2), and in particular Article 4 (5) thereof, Whereas Regulation (EEC) No 1481 /86 (3) was last amended by Commission Regulation (EEC) No 54/91 (4) concerning certain coefficients ; Whereas the Annex to Regulation (EEC) No 54/91 was omitted in publication ; whereas the published text does not therefore correspond to the measures covered by the opinion delivered by the Management Committee ; whereas a correction must accordingly be made to the Regulation in question, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1481 /86 is replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 7 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p . 1 . (2) OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 7, 10 . 1 . 1991 , p . 23 . (4) OJ No L 130, 16 . 5. 1986, p . 12. No L 37/34 Official Journal of the European Communities 9 . 2. 91 ANNEX 'ANNEX I COEFFICIENTS TO BE USED IN CALCULATING THE PRICE RECORDED ON THE REPRESENTATIVE COMMUNITY MARKETS Belgium Denmark Germany Spain France Greece Ireland Italy Luxembourg Netherlands Portugal Great Britain Northern Ireland 0,39 % 0,15 % 4,59 % 20,55 % 16,91 % 8,23 % 5,37 °/o 4,81 % 2,05 % 2,48 % 32,30 % 2,17 % 100,00 %'